DETAILED ACTION

Response to Arguments
Applicant’s arguments and amendments to claim(s) filed 06/22/2022 have been fully considered and are persuasive. The objections stated in Quayle action of 06/07/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-3 contains allowable subject matter over the prior art of record. 

The following is an examiner’s statement of reasons for allowance (as also indicated in previous Ex Parte Quayle Action of 06/07/2022):  

The best prior art found to record is Yasuo – JP2006084339 (English Translation), which teaches a rectangular outer case having a concave cross section with one end surface as an opening, a conductive member penetrating the outer case, and a rectangular shape that detects pressure and generates an electric signal according to the detection level. The semiconductor pressure sensor chip is provided with a wire that conducts the semiconductor pressure sensor chip and the conductive member, and the semiconductor pressure sensor is oriented so that the pressure receiving surface of the semiconductor pressure sensor chip and the opening of the outer case coincide with each other. In a semiconductor pressure sensor in which a chip is mounted inside the outer case and the outer case is filled with a protective member, the conductive member is placed on the inner wall of the outer case at a position facing the central portion of the side of the outer case. A semiconductor pressure sensor that does not cause erroneous detection due to external pressure is obtained by burying it in contact with the outer case and reinforcing the side portion of the outer case that is vulnerable to external force ([0011]). The conductive members 22a to 22d are arranged so as to face substantially the central portion of the portions (four places) corresponding to the square-shaped sides of the outer case 21 in relation to the outer case 21.前記導電部材２２ａから２２ｄは外ケース２１との関係において、該外ケース２１の角形状の辺に相当する部分（４ヶ所）のほぼ中央部に対向して配置されている。  Further, in relation to the chip 3, it is most effective to bury it so as to face substantially the central portion of the portions (4 locations) corresponding to sides of chip 3; Further, the reinforcing effect is further improved by arranging the conductive members 22a to 22d so as to be in contact with or embedded in the inner wall portion of the outer case 21. The chip 3 may be arranged with its corners facing the conductive members 22a to 22d. In this way, after various internal structures of the square container-shaped outer case 1 are arranged in a predetermined manner, a gel-like potting resin (not shown), which is a general method, is filled to complete the semiconductor pressure sensor ([0013]). 
However, Yasuo fails to disclose a mold resin portion that covers an outer surface of the pressure receiving portion except for the pressure receiving surface; a sealing resin filled in the housing recess in which the sensor unit is housed, to cover a surface of the mold resin portion arranged in the housing recess, wherein the case has an annular inner wall surface defining the housing recess and surrounding a side surface of the mold resin portion; a vertical surface adjacent to the pressure receiving side of the inclined surface and extending in a direction perpendicular to the pressure receiving surface to define a gap filled with the :30sealing resin between the side surface of the mold resin portion and the vertical surface, in a cross section along a direction perpendicular to the pressure receiving surface, in combination with the remaining limitations of a pressure sensor is for an evaporated fuel leak detector configured to detect a leak of an evaporated fuel in an evaporative fuel processing device 5including a fuel tank and a canister for adsorbing an evaporated fuel discharged from the fuel tank as claimed in independent claim 1.
このように、角形器状の外ケース１の内部構造が各種所定配置された後、一般的手法であるゲル状のポッティング樹脂（不図示）を充填して半導体圧力センサが完成となる。 

Hence the prior art of record fails to teach the invention as set forth in claims 1-3 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine and/or modify the elements of the prior art of record other than applicant's own reasoning.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861    

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861